While I agree with what is said in sustaining the charter provision relating to preference to veterans, I cannot agree with the interpretation of that provision to the effect that all persons passing a competitive examination, no matter what their standing in such examination, are "equally qualified." It seems to me that qualification is to be determined by the relative standing upon such examination, and if that is true, then some of the appellants, having obtained a higher percentage in *Page 378 
the tests, are more qualified for the positions than are those of the preferred class whose standing is lower. I conclude, therefore, that as to certain of the appellants they are entitled to the relief they seek, and I therefore dissent.